DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner reviewed the Specification and the Remarks filed 02//22/2021.  However, the Examiner did not find support for the new claim 24.  In fact, many of the Figures in the Drawings show LC circuits (See Figure 16) and the Specification supports using LC circuits (Para 0105 of the PGPUB).  Thus the claim subject matter is new matter and appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-13, 15-16, 21-24 & 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application 2013/0093425 A1) and further in view of Vaughan, JR. (U.S. Patent Application 2003/0146750 A1).
Claim 1:  Chu teaches – 
A coil arrangement (Figure 6), comprising:
at least one coil configuration (Figure 6, Element 12) having 
a parallel resonant circuit [parallel resonant circuit] at a port [receive channel] (Figure 7, Element 222), 
wherein the at least one coil configuration is detuned1 by causing a low impedance at the port [The preamplifier 210 is configured to accommodate the relatively high source impedance ZOUT while providing the  relatively low input impedance ZIN] (Para 0054).
Examiner’s Note:  Within the basic understanding of electrical circuits, the impedance of an inductor is directly proportional to frequency, while the impedance of a capacitor is inversely proportional to frequency.  As a result, Chu teaching “detuning” as defined by the Dictionary.  Chu teaches the impedance changes from low to high and given its relationship to frequency, the frequency would change as well.
	Chu fails to teach an inner conductor, a substance and an outer conductor.  However, Vaughan teaches – 
at least one coil (Figure 5A, Element 10) configuration includes an inner conductor (Figure 5B, Element 59), a substrate (Figure 5B, Element 63), and an outer conductor (Figure 5B, Element 61),
the substrate (Figure 5B, Element 63) being provided between the inner conductor and the outer conductor (as shown in Figure 5B and described in Para 0064)
the at least one coil configuration (Figure 5A, Element 10) is detuned by a detuning circuit (Figure 5A, Element 56) configured to cause a low impedance [using a PIN diode circuit to change the impedance (higher or lower)] (Para 0064)
the detuning circuit (Figure 5B, Element 56) is coupled to the inner conductor and the outer conductor (as shown in Figure 5A and described in Para 0064-0065) in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Chu with the conductors as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).
Claim 9:  Chu teaches wherein the at least one coil configuration is flexible [the RF coils 12…are formed from a generally flexible, flat, conductive material] (Para 0022).
Claim 10:  Chu teaches further comprising at least one pre-amplifier arrangement (Figure 7 & 8, Element 210) configured to cause the low impedance at the port.
Claim 11:  Chu teaches wherein the detuning circuit is at least one pre-amplifier arrangement (Figure 7 & 8, Element 210) is configured to suppress currents on the at least one coil element [blocking impedance suppresses an increased amount of RF current along the RF receiver coil 12].
Claim 12:  Chu teaches wherein the at least one pre-amplifier arrangement (Figure 7 & 8, Element 210) is configured to reduce inductive coupling with neighboring coil elements [fewer interactions between RF receiver coils 12 and/or less correlated noise] (Para 0052).
Claim 13:  Chu teaches wherein the pre-amplifier arrangement is configured to reduce the inductive coupling with neighboring coil elements [fewer interactions between RF receiver coils 12 and/or less correlated noise] (Para 0052) without using a geometrical overlap (Figure 1 and Para 0003).
Claim 15:  Chu teaches wherein the at least one coil configuration is integrated into a wearable garment [fabricated from a cloth material] [blanket-type device] (Para 0023 and Figure 1, Element 46).
Claim 16:  Chu teaches wherein the at least one coil configuration is integrated into an adaptive housing that conforms to a shape and a size of a subject being imaged [fabricated from a cloth material] [blanket-type device] (Para 0023 and Figure 1, Element 46) [to enable the operator to expand, contract, or bend the RF coil array 150 to conform to an individual patient being imaged] (Para 0043).
Claim 21:  Chu teaches wherein the detuning circuit is a pre-amplifier arrangement (Figure 7 & 8, Element 210).
Claim 22:  Chu teaches – 
A coil arrangement (Figure 6), comprising:
at least one coil configuration (Figure 6, Element 12) having 
a parallel resonant circuit [parallel resonant circuit] at a port [receive channel] (Figure 7, Element 222), 
wherein the at least one coil configuration is detuned2 by causing a low impedance at the port [The preamplifier 210 is configured to accommodate the relatively high source impedance ZOUT while providing the  relatively low input impedance ZIN] (Para 0054).
Examiner’s Note:  Within the basic understanding of electrical circuits, the impedance of an inductor is directly proportional to frequency, while the impedance of a capacitor is inversely proportional to frequency.  As a result, Chu teaching “detuning” as defined by the Dictionary.  Chu teaches the impedance changes from low to high and given its relationship to frequency, the frequency would change as well.
	Chu fails to teach at least one PIN diode.  However, Vaughan teaches – 
the at least one coil configuration (Figure 5A, Element 10) is detuned by a detuning circuit (Figure 5A, Element 56) configured to cause a low impedance using at least one PIN diode [using a PIN diode circuit to change the impedance (higher or lower)] (Para 0064) in order to permit the use of larger coils, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Chu with the PIN diode as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).
Claim 23:  Chu fails to teach at least one PIN diode.  However, Vaughan teaches wherein the PIN diode detunes the at least one coil configuration in a frequency range [Each PIN diode shorts two points on the corresponding path when conducting… thereby altering the effective length, phase or impedance of the path and thus its resonant frequency] (Para 0063) in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Chu with the PIN diode as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).
Claim 24:  Chu fails to teach excluding an LC circuit.  However, Vaughan teaches wherein the detuning circuit excludes an LC circuit (Figure 5A & 5B).
Examiner’s Note:  The disclosure of Vaughan fails to disclose an LC circuit and thus teaches the LC circuit exclusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Chu with 
Claim 26:  Chu fails to teach at least one PIN diode.  However, Vaughan teaches wherein the detuning circuit comprises the at least one PIN diode [using a PIN diode circuit to change the impedance (higher or lower)] (Para 0064) in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Chu with the PIN diode as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).
Claim 27:  Chu fails to teach an inner conductor, a substance and an outer conductor.  However, Vaughan teaches – 
the at least one coil (Figure 5A, Element 10) configuration includes an inner conductor (Figure 5B, Element 59), a substrate (Figure 5B, Element 63), and an outer conductor (Figure 5B, Element 61),
the substrate (Figure 5B, Element 63) being provided between the inner conductor and the outer conductor (as shown in Figure 5B and described in Para 0064)
the detuning circuit (Figure 5B, Element 56) is coupled to the inner conductor and the outer conductor (as shown in Figure 5A and described in Para 0064-0065) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Chu with the conductors as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application 2013/0093425 A1) and Vaughan, JR. (U.S. Patent Application 2003/0146750 A1) as applied to claim(s) 1 above, and further in view of Balloon et al. (U.S. Patent Application 2006/0244448 A1).
Claim 14:  Chu and Vaughan fail to teach wherein the at least one coil configuration is integrated into a flexible glove.  However, Balloon teaches wherein the at least one coil configuration is integrated into a flexible glove (Figure 14, Element 120 and Para 0064) in order to provide a specialty coil to the hand (Para 0058 of Balloon) for fine detail in imaging (Para 0061 of Balloon) of the selected body part (Para 0058 of Balloon).
The Examiner finds that that the prior art of Chu and Balloon included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Chu teaches RF coils that are a blanket-type device (Para 0043) that is flexible and attachable to a cloth material (Para 0043).  Chu fails to teach specifically the coil being integrated into a flexible glove.  However, Balloon teaches wherein the at least one coil configuration is integrated into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blanket-type RF coils as taught by Chu and Vaughan to include the flexible RF coil glove of Balloon in order to provide a specialty coil to the hand (Para 0058 of Balloon) for fine detail in imaging (Para 0061 of Balloon) of the selected body part (Para 0058 of Balloon).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application 2013/0093425 A1) and Vaughan, JR. (U.S. Patent Application 2003/0146750 A1) as applied to claim(s) 1 above, and further in view of Findeklee (U.S. Patent Application 2013/0063147 A1).
Claim 25:  Vaughan teaches a PIN diode (Para 0064).  Chu and Vaughan fail to teach a MEM switch.  However, Findeklee teaches wherein the detuning circuit comprises that at least one MEM switch (Para 0036).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PIN diode as taught by Chu and Vaughan to include the MEM switch of Findeklee in order detune the coil element (Para 0036).

Claim(s) 1-3, 5-8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Fujita, Hiroyuki et al. J. Magn. Reson. Imaging 2013;38:12–25; provided in previous Office Action) and further in view of Vaughan, JR. (U.S. Patent Application 2003/0146750 A1).
Claim 1:  Fujita teaches:
A coil arrangement (Figure 1), comprising:
at least one coil configuration (Figure 1, Element Cardiac Array Receiver Coil) having 
a parallel resonant circuit [parallel resonant circuit] (Page 16, Right Column) at a port [network analyzer for an S11 measurement and ] (Page 19, Right Column, Section STEP FOUR: COIL TUNING AND MATCHING) and in the alternative (Figure 15, Element receiver)
wherein the at least one coil configuration is detuned by causing a low impedance at the port [low input impedance preamplifier to decouple the coils] (Page 18, Left Column, Section PREAMPLIFIER DECOUPLING).
Fujita fails to teach an inner conductor, a substance and an outer conductor.  However, Vaughan teaches – 
at least one coil (Figure 5A, Element 10) configuration includes an inner conductor (Figure 5B, Element 59), a substrate (Figure 5B, Element 63), and an outer conductor (Figure 5B, Element 61),
the substrate (Figure 5B, Element 63) being provided between the inner conductor and the outer conductor (as shown in Figure 5B and described in Para 0064)
the at least one coil configuration (Figure 5A, Element 10) is detuned by a detuning circuit (Figure 5A, Element 56) configured to cause a low impedance [using a PIN diode circuit to change the impedance (higher or lower)] (Para 0064)
the detuning circuit (Figure 5B, Element 56) is coupled to the inner conductor and the outer conductor (as shown in Figure 5A and described in Para 0064-0065) in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002)

Claim 2:  Fujita teaches wherein the at least one coil configuration [coil] includes an inductance [inductor] and a capacitance [capacitor 57] which cancel each other out [the injected signal has the same magnitude iωM12I2 but the opposite phase to cancel out the coupling] (Page 17, Left Column, Section PREAMPLIFIER DECOUPLING).
Claim 3:  Fujita teaches wherein the inductance and the capacitance cancel each other out such that an impedance of the coil element has no imaginary part [the imaginary part of the term associated with I1 vanishes, leaving only the intrinsic real resistance R1] at a working frequency [resonated at the target Larmor frequency] (Page 17, Left Column, Section PREAMPLIFIER DECOUPLING).
Claim 5:  Fujita teaches wherein the at least one coil configuration includes a loop having a distributed inductance (Figure 14) and a distributed capacitance (Page 19, Left Column, Section STEP ONE: LAY COPPER TRACE).
Claim 6:  Fujita teaches wherein the distributed inductance (Figure 14) and the distributed capacitance (Page 19, Left Column, Section STEP ONE: LAY COPPER TRACE).  Fujita fails to teach a coaxial structure.  However, Vaughan teaches forming using a coaxial structure (Figure 5A & 5B) in order to permit the use of larger coils, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Fujita with the conductors as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).
Claim 7:  Fujita fails to teach a coaxial structure.  However, Vaughan teaches wherein the coaxial structure (See Figure 5B) includes the inner conductor (Figure 5B, Element 59) encased in the substrate (Figure 5B, Element 63) wrapped with the outer conductor (Figure 5B, Element 61) in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil configuration as taught by Fujita with the conductors as taught by Vaughan in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002).
Claim 8:  Fujita fails to teach a coaxial structure.  However, Vaughan teaches wherein the coaxial structure includes at least one break [an equivalent gap or azimuthal slot] in the inner conductor and the outer conductor at opposite ends thereof (Para 0064) in order to permit the use of larger coils, facilitate flexibility in coil design and provide enhanced signal-to-noise performance (Para 0002)

Claim 17:  Fujita teaches further comprising at least one pin diode [detuning circuits which can be…active (i.e., PIN diodes)] (Page 18, Right Column, Section EXPERIMENTAL PROCEDURES) configured to create the low impedance  [low input impedance preamplifier to decouple the coils] (Page 18, Left Column, Section PREAMPLIFIER DECOUPLING) at the port [network analyzer for an S11 measurement and connects the coil to the analyzer's port A] (Page 19, Right Column, Section STEP FOUR: COIL TUNING AND MATCHING).

Response to Arguments
Applicant’s arguments, see Page 2 & 10, filed 02/22/2021, with respect to Drawing Objection have been fully considered and are persuasive.  The Objection of Drawings has been withdrawn. 

Applicant’s arguments, see Page 9, filed 02/22/2021, with respect to 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of the Claims has been withdrawn.  However due to newly added claims, a 

Applicant’s arguments, see Page 9, filed 02/22/2021, with respect to 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of the Claims has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-3, 5-17, 21-27 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied in the prior rejection of record.  The submitted arguments were directed to the newly amended subject matter and the newly added claims.  No pertinent arguments remain as the rejection above addresses the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of 'detune' from Collins English Dictionary
        
        detune  (diːˈtjuːn) VERB (transitive)
        2.  electronics - to change the resonant frequency of (an electronic circuit) such that it no longer matches that of the incoming signal
        2 Definition of 'detune' from Collins English Dictionary
        
        detune  (diːˈtjuːn) VERB (transitive)
        2.  electronics - to change the resonant frequency of (an electronic circuit) such that it no longer matches that of the incoming signal